DETAILED ACTION
This action is in response to amendment filed on 6/16/2022. Claims 2, 10 and 12 have been cancelled. Claims 1, 9 and 11 have been amended. Claims 1, 3-8 and 11 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 20160362106) in view of Sasaki et al (US 20200039515).
Regarding claim 1, Maeda et al disclose a vehicle control apparatus configured to be mounted on a following vehicle in a vehicle following running system that achieves following running by non-mechanically towing a preceding vehicle and the following vehicle, 
wherein the vehicle control apparatus acquires a first physical amount regarding a motion amount of the preceding vehicle generated when this preceding vehicle starts running that is transmitted from the preceding vehicle (paragraph 28, lines 1-13), 
determines a second physical amount regarding a motion amount of the following vehicle required when this following vehicle starts running based on the acquired first physical amount (paragraph 36, lines 1-3), and 
outputs an instruction for achieving the determined second physical amount to an actuator regarding driving of the following vehicle (paragraph 34, lines 1-8),
wherein the instruction for achieving the second physical amount is an instruction for causing the following vehicle to start running in synchronization with the preceding vehicle (paragraph 34, lines 1-12), but does not explicitly disclose simultaneously and at equal speeds with the preceding vehicle. However, Sasaki et al disclose a plurality of electronic control units (ECU) 21 to 25 that control various functions of the host vehicle 2 are connected to each other via a communication line 4. The in-vehicle network enables data communication between the plurality of ECUs 21 to 25,  at least see paragraph 24, and further disclose the vehicle control system 1 includes adaptive cruise control (ACC). The ACC allows execution of a constant speed traveling function of maintaining a vehicle speed of the host vehicle 2 and an inter-vehicular distance control function of controlling an inter-vehicular distance D between the host vehicle 2 and a preceding vehicle 3, at least see paragraph 23. Therefore, it would have been obvious to modify the teaching of Maeda et al to include following vehicle to start running in synchronization with the preceding vehicle simultaneously and at equal speeds with the preceding vehicle to allow two or more vehicles to travel together at the same speed and make the same turns. 
Regarding claim 9, Maeda et al disclose a vehicle control method configured to be performed in a following vehicle in a vehicle following running system that achieves following running by non-mechanically- 15 - towing a preceding vehicle and the following vehicle, the vehicle control method comprising: 
acquiring a first physical amount regarding a motion amount of the preceding vehicle generated when this preceding vehicle starts running that is transmitted from the preceding vehicle (paragraph 28, lines 1-13); 
determining a second physical amount regarding a motion amount of the following vehicle required when this following vehicle starts running based on the acquired first physical amount (paragraph 36, lines 1-3); and 
outputting an instruction for achieving the determined second physical amount to an actuator regarding driving of the following vehicle (paragraph 34, lines 1-8),
wherein the instruction for achieving the second physical amount is an instruction for causing the following vehicle to start running in synchronization with the preceding vehicle (paragraph 34, lines 1-12), but does not explicitly disclose simultaneously and at equal speeds with the preceding vehicle. However, Sasaki et al disclose a plurality of electronic control units (ECU) 21 to 25 that control various functions of the host vehicle 2 are connected to each other via a communication line 4. The in-vehicle network enables data communication between the plurality of ECUs 21 to 25,  at least see paragraph 24, and further disclose the vehicle control system 1 includes adaptive cruise control (ACC). The ACC allows execution of a constant speed traveling function of maintaining a vehicle speed of the host vehicle 2 and an inter-vehicular distance control function of controlling an inter-vehicular distance D between the host vehicle 2 and a preceding vehicle 3, at least see paragraph 23. Therefore, it would have been obvious to modify the teaching of Maeda et al to include following vehicle to start running in synchronization with the preceding vehicle simultaneously and at equal speeds with the preceding vehicle to allow two or more vehicles to travel together at the same speed and make the same turns.  
Regarding claim 11, Maeda et al disclose a vehicle following running system configured to achieve following running by non-mechanically towing a preceding vehicle and a following vehicle, 
wherein the preceding vehicle includes a vehicle motion amount detection sensor configured to detect a physical amount regarding a motion amount of the preceding vehicle, a first control portion configured to determine a first physical amount regarding the motion amount of the preceding vehicle generated when the preceding vehicle starts running based on the physical amount regarding the motion amount of the preceding vehicle that is detected by the vehicle motion amount detection sensor (paragraph 28, lines 1-13), and 
a signal regarding a state of an actuator regarding braking, driving, or steering of the preceding vehicle (paragraph 36, lines 1-8), and 
a transmission portion configured to transmit the first physical amount determined by the first control portion to the following vehicle, and wherein the following vehicle includes a reception portion configured to acquire the first physical amount transmitted from - 16- the transmission portion (paragraph 36, lines 1-9), 
a second control portion configured to determine a second physical amount regarding a motion amount of the following vehicle required when the following vehicle starts running based on the first physical amount received by the reception portion (paragraph 36, lines 1-3), and 
an output portion configured to output an instruction for achieving the second physical amount determined by the second control portion to an actuator regarding driving of the following vehicle (paragraph 34, lines 1-8),
wherein the instruction for achieving the second physical amount is an instruction for causing the following vehicle to start running in synchronization with the preceding vehicle (paragraph 34, lines 1-12), but does not explicitly disclose simultaneously and at equal speeds with the preceding vehicle. However, Sasaki et al disclose a plurality of electronic control units (ECU) 21 to 25 that control various functions of the host vehicle 2 are connected to each other via a communication line 4. The in-vehicle network enables data communication between the plurality of ECUs 21 to 25,  at least see paragraph 24, and further disclose the vehicle control system 1 includes adaptive cruise control (ACC). The ACC allows execution of a constant speed traveling function of maintaining a vehicle speed of the host vehicle 2 and an inter-vehicular distance control function of controlling an inter-vehicular distance D between the host vehicle 2 and a preceding vehicle 3, at least see paragraph 23. Therefore, it would have been obvious to modify the teaching of Maeda et al to include following vehicle to start running in synchronization with the preceding vehicle simultaneously and at equal speeds with the preceding vehicle to allow two or more vehicles to travel together at the same speed and make the same turns. 
Regarding claim 2, 10 and 12, Maeda et al disclose the limitations indicated above and further disclose wherein the instruction for achieving the second physical amount is an instruction for causing the following vehicle to start running in synchronization with the preceding vehicle (paragraph 34, lines 1-12).  
Regarding claim 3, Maeda et al disclose the limitations indicated above and further disclose wherein the vehicle control apparatus changes an acceleration of the following vehicle after the vehicles start running according to an inter-vehicle distance maintained when the preceding vehicle and the following vehicle are stopped (paragraph 34, lines 1-12).  
Regarding claim 4, Maeda et al disclose the limitations indicated above and further disclose wherein, when the preceding vehicle and the following vehicle start running, the vehicle control apparatus causes the following vehicle to run at an acceleration equal to or lower than the preceding vehicle after the vehicles start running, in a case where the inter-vehicle distance maintained when the vehicles are stopped is shorter than a target inter-vehicle distance sought when the preceding- 14 - vehicle and the following vehicle are running (paragraph 38, lines 1-16).  
Regarding claim 5, Maeda et al disclose the limitations indicated above and further disclose wherein the vehicle control apparatus reduces the acceleration of the following vehicle before a vehicle speed of the following vehicle becomes equal to a vehicle speed of the preceding vehicle (paragraph 38, lines 1-9).  
Regarding claim 6, Maeda et al disclose the limitations indicated above and further disclose wherein, when the preceding vehicle and the following vehicle start running, the vehicle control apparatus causes the following vehicle to run at an acceleration equal to or higher than the preceding vehicle after the vehicles start running, in a case where the inter-vehicle distance maintained when the vehicles are stopped is longer than a target inter-vehicle distance sought when the preceding vehicle and the following vehicle are running (paragraph 44, lines 1-13).  
Regarding claim 7, Maeda et al disclose the limitations indicated above and further disclose wherein the non-mechanical towing is established with use of inter-vehicle communication between the preceding vehicle and the following vehicle, and wherein, when this inter-vehicle communication is disconnected, the vehicle control apparatus outputs an instruction for causing the following vehicle to start running to the actuator based on information from a preceding vehicle perception sensor provided to the following vehicle (paragraph 40, lines 1-10).  
Regarding claim 8, Maeda et al disclose the limitations indicated above and further disclose wherein an inter-vehicle distance maintained when the preceding vehicle and the following vehicle are stopped is set to a shorter distance than a target inter-vehicle distance sought when the preceding vehicle and the following vehicle are running (paragraph 43, lines 1-9).  

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663